DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The present application includes 3 set of specifications, where two of them include more paragraphs than the other document. However, none of the documents provided include indications if it will replace any of the other documents or includes markings of any amendment even if the number of paragraph are different. Therefore, the specification does not comply with 37 CFR 1.121(b)(1).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Regarding claim 1, it is used the term ”attachment” in line 6 of the claim, which it confusing. It is not understood if the term refers to the “mesial anchor tooth attachment” or to another element. For examination purposes, the recitation will be treated as the “mesial anchor tooth attachment”.
Regarding claim 1, it is used the term ”rod” in lines 9, 11 and 12 of the claim, which is confusing. It is not understood if the term refers to the “long rod, saddle-shaped” or to another element. For examination purposes, the recitation will be treated as the “long rod, saddle-shaped”. Furthermore, the term rod has been used in other claims, if said term refers to the “long rod, saddle-shaped” element it is suggested to also address the same issue.
Claim 14 recites the limitation “upper section” in line 2 of the claim. There is insufficient antecedent basis for this limitation of the claim. 
Claims 15, 33 and 44 recite the limitation "distalizer" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 15, 33 and 44, the use of the term “distalizer” in line 1 of each claim is confusing. It is not understood if said “distalizer” refers to the claimed orthodontic appliance, or if it refers to another device. For examination purposes, the recitation will be treated as the claimed orthodontic appliance.
Claim 17 recites the limitation “visor” in line 1. There is insufficient antecedent basis for this limitation of the claim. 
Regarding claim 17, it is used the term “visor” in line 1 of the claim which is confusing. It is not understood if said term refers to the visor over-hang of claim 15 or to 
Claim 26 recites the limitation “push flange lever” in line 2. There is insufficient antecedent basis for this limitation of the claim.
Regarding claim 26, the use of the term “push flange lever” in line 2 of claim is confusing. It is not understood if said “push flange lever” refers to the “vertically-oriented push flange lever” of claim 25, or if it refers to another structural element. For examination purposes, the recitation will be treated as the claimed “vertically-oriented push flange lever” of claim 25.
Claim 27 recites the limitation “clasp housing” in line 3. There is insufficient antecedent basis for this limitation of the claim.
Regarding claim 27, the use of the term “clasp housing” in line 3 of claim is confusing. It is not understood if said “clasp housing” refers to the “housing” of line 2 of the claim, or if it refers to another structural element. For examination purposes, the recitation will be treated as the claimed “housing” of line 2.
Claim 28 recites the limitation “buccal wall” in line 2. There is insufficient antecedent basis for this limitation of the claim.
Claim 35 recites the limitation “opening” in line 2. There is insufficient antecedent basis for this limitation of the claim.
Regarding claim 35, 
Claims 40 and 41 recite the limitation “push flange lever” in line 1 of the claim. There is insufficient antecedent basis for this limitation of the claim. 
Regarding claims 40 and 41, the use of the term “push flange lever” in line 1 is confusing. it is not understood if said “push flange lever” refers to the “vertically-oriented push flange lever” of claim 39, or to another structure of the device. For examination purposes, the recitation will be treated as the “vertically-oriented push flange lever” of the 39. Claim 41 recites the limitation “molar tube wall” in line 3. There is insufficient antecedent basis for this limitation of the claim.
Claim Objections
Claim 16 is objected to because of the following informalities:  In line 1 uses the term “visor overhang”, but the same term is written in claim 15 as “visor over-hang”. In order to avoid potential confusion due to the way the terms are written, it is 
Claim 45 is objected to because of the following informalities:  In line 2 of the claim recites “wherein the mesial anchor tooth is tooth is a canine. Based on the specification, the mesial anchor is attached to the canine tooth. Therefore, it is understood that the claim intends to describe that the mesial anchor tooth, where the tooth is canine.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 18-22, 27-30, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lluch (US 7618257 B1).
[AltContent: textbox (C-clasp molar component)][AltContent: arrow][AltContent: textbox (Long rod, saddle-shaped)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Mesial step-up portion from the mesial anchor tooth attachment)][AltContent: textbox (Bonding pad)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hook)][AltContent: arrow][AltContent: textbox (Hook)][AltContent: ][AltContent: textbox (Long rod, saddle-shaped)][AltContent: textbox (Distal step-down portion)][AltContent: ][AltContent: arrow][AltContent: textbox (Bonding pad)][AltContent: arrow][AltContent: textbox (Curved mesial anchor tooth attachment)][AltContent: arrow][AltContent: textbox (Bonding pad)][AltContent: arrow][AltContent: textbox (Bonding pad)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Molar Component)]
    PNG
    media_image1.png
    350
    449
    media_image1.png
    Greyscale


[AltContent: ][AltContent: textbox (Buccal wall)][AltContent: textbox (Molar component with a flared clasp form having a housing flared outwardly to the mesial)][AltContent: ][AltContent: textbox (Facing the mesial direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mesial direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C-clasp molar component)][AltContent: arrow][AltContent: textbox (Mesial opening)]
    PNG
    media_image2.png
    274
    449
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Engagement feature)]
    PNG
    media_image3.png
    281
    376
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Engagement feature)][AltContent: textbox (D-shaped Engagement feature)][AltContent: arc][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    316
    331
    media_image4.png
    Greyscale

Regarding claim 1, Lluch discloses an orthodontic appliance for orthodontic treatment of a posterior maxillary sector extending from a mesial anchor tooth to a molar tooth unilaterally on the same side of the maxilla including:
a  molar component (2) including a bonding pad (4) for affixing the molar component to a molar tooth (see annotated Fig. 1-3 above and col. 3, lines 36 and 39-40), the molar component (2) having a mesial opening to an interior of the molar component (2) (see annotated Fig. 4 above); 
a mesial anchor tooth attachment (see annotated Fig. 2 above), including a bonding pad (3) for affixing the attachment to a mesial anchor tooth (col. 3, lines 37-38); 

a hook (11), located on the rod, for attachment with a traction element for direct molar traction (see annotated Fig. 2 and 3 above and col. 3, lines 52-55 – “Blunt projection located in the external part of the anterior end of the mesial segment, running upwards and forwards, the function of which is to allow fixing of an elastic element of class II”); 
wherein a distal end of the rod engages at least one surface of the molar component (see Fig. 4 above, and col. 3, lines 43-45 – “Ball-and-socket member constituting the posterior end of the mesial segment, moving inside the cavity 13 of the distal segment”) to exert a distal force on the molar tooth when under a force of the traction element on the hook (see Fig. 2 above, and col. 2, lines 21-30 - the hook is oriented in a direction that when an elastic element is attached to the hook it will impart a force to the other end of the device, that in this case is towards the molar tooth).
Regarding claim 2, Lluch discloses that the distal step-down is curved. (See annotated Fig. 2 above)
Regarding claim 3
Regarding claim 6, Lluch discloses a mesial end of the rod including a mesial step-up portion from the mesial anchor tooth attachment to the rod. (See annotated Fig. 2 above) 
Regarding claim 7, Lluch discloses that the mesial setup-up portion is curved.  (See annotated Fig. 2 above)
Regarding claim 8, Lluch discloses that the at least one surface of the molar component includes a distal wall thereof. (See the dotted contour of ball and socket member of element 7 in Fig. 5, the socket provides the contour surface to hold the ball all around the ball, therefore the socket includes at least one distal wall surface.)
Regarding claim 9, Lluch discloses that the interior of the molar component is tapered from the opening towards a distal wall thereof. (See annotated Fig. 18 above)
Regarding claim 10, Lluch discloses that the hook (11) is located on an upper section of the saddle-shaped rod. (See Fig. 1 shows the hook at the upper portion of the mesial anchor tooth attachment facing the cheek when installed)
Regarding claim 11, Lluch discloses that the hook is located on the mesial step-up portion.  (See annotated Fig. 2 above)
Regarding claim 18, Lluch discloses that the rod includes an engagement feature at the distal end thereof (see annotated Fig. 5 and 6 - see ball of the ball and socket member 7), and the molar component has a retention feature suitable for receiving the engagement feature (see annotated Fig. 5 and 6 - see socket of the ball and socket member 7 in element 2).  
Regarding claim 19, Lluch discloses that the engagement feature is essentially D-shaped (see Fig. 18 above – see the portion of the engagement feature completely 
[AltContent: ][AltContent: textbox (Lingual wall of the molar component)][AltContent: ][AltContent: textbox (Spherical engagement feature )][AltContent: textbox (Retention feature)][AltContent: ][AltContent: ][AltContent: textbox (Funneled keyhole clasp retention feature)][AltContent: oval][AltContent: arrow]
    PNG
    media_image4.png
    316
    331
    media_image4.png
    Greyscale

Regarding claim 20, Lluch discloses that the engagement feature is generally spherical and the retention feature is in the form of a funneled keyhole clasp (see annotated Fig. 18 just above).
Regarding claim 21, Lluch discloses that the engagement feature is coupled to the retention feature and is pushing distally on a distal wall of the molar component (see Fig. 2 and 18 – the elastic element that is attached to the hook will impart a force to the other end of the device, that in this case is towards the retention feature of the molar tooth).
[AltContent: textbox (Occlusal floor and Gingival roof wall of the molar component)][AltContent: ][AltContent: textbox (Lingual wall of the molar component)][AltContent: ][AltContent: ]
    PNG
    media_image5.png
    339
    357
    media_image5.png
    Greyscale

Regarding claim 22, Lluch discloses that the molar component is in the form of a C-clasp having an occlusal floor for supporting the engagement feature.  (See annotated Fig. 1, 2, 4and 17 above – due to the device is installed horizontally in the mesial distal direction, the location of the occlusal floor can be on either side of the engagement feature depending on the side of the mouth the orthodontic appliance is installed.)
Regarding claim 27, Lluch discloses that the molar component (2) is in the form of a flared clasp having a housing flared outwardly to the mesial for facilitating the insertion of the engagement feature into an interior of the clasp housing. (See annotated Fig. 4 above) 
Regarding claim 28, Lluch discloses that the engagement feature is retained in the retention feature by a restriction feature on the buccal wall of the molar component. (See annotated Fig. 4 above – the buccal wall by itself restrict the movement of the engagement feature from moving out in the buccal direction) 
Regarding claim 29, Lluch discloses that the engagement feature is further retained in the retention feature by a restriction feature on a lingual wall of the molar 
Regarding claim 30, Lluch discloses that the engagement feature is retained vertically inside the molar component by an occlusal floor and a gingival roof wall. (See annotated Fig. 1, 2, 4 and 17 above – due to the device is installed horizontally in the mesial distal direction, the location of the occlusal floor and the gingival roof wall can be on either side of the engagement feature depending on the side of the mouth the orthodontic appliance is installed.)
Regarding claim 45, Lluch discloses that the mesial anchor tooth where tooth is a canine. (See col. 1, lines 37-39 – “The present invention relates to an auxiliary element for the segmented distalisation of the posterior jawbone sector from canine to molar in orthodontic treatment…”)
Regarding claim 46, Lluch discloses that the mesial anchor tooth is a premolar. (See col. 5, lines 25-28 – “Although the present invention is particularly intended for distal occlusions which include canines, premolars and molars, it can also be applied to segments including only molars and premolars and other dental parts.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lluch (US 7618257 B1) (aka Lluch ‘257) as applied to claim 18 above, and further in view of Lluch (WO 2013144283 A1) (aka Lluch ‘283).
Regarding claim 24, Lluch ‘257 discloses the claimed invention substantially as claimed, as set forth above for claim 18. 
However, Lluch ‘257 does not disclose that the molar component includes locking claws that maintain the engagement feature within the molar component.
[AltContent: textbox (Buccal wall)][AltContent: ]
    PNG
    media_image6.png
    325
    432
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Locking claw)][AltContent: ][AltContent: textbox (Buccal wall)]
    PNG
    media_image7.png
    359
    353
    media_image7.png
    Greyscale
                       
    PNG
    media_image8.png
    367
    410
    media_image8.png
    Greyscale

Lluch ‘283 teaches an orthodontic appliance including a molar component (20) engaging an engagement feature (14) in the receptacle (22) (see Fig. 2b and 3c above). The molar component (20) includes a locking claw (29) at the internal side of the buccal wall (see Fig. 3c and 3D above, and page 8, lines 28 through page 9, line 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal side of the buccal wall of the molar component of Lluch ‘257, with the locking claw at the internal side of the buccal wall of the molar component of Lluch ‘283, in order to make it impossible for the engagement feature to come out of the receptacle. 
 However, Lluch ‘257/ Lluch ‘283 does not disclose the use of a plurality of locking claws but, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lluch (US 7618257 B1) as applied to claim 18 above.
Regarding claim 31, Lluch discloses the claimed invention substantially as claimed, as set forth above for claim 18, and where the engagement feature includes a generally rounded shape and a corresponding receptacle shape in the molar component.
However, Lluch does not disclose that the engagement feature incudes an ellipsoid shape.
But, having an ellipsoid shape in the engagement feature is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Allowable Subject Matter
Claims 4, 5, 12-17, 23, 25, 26 and 32-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772